Gavagan, J.
Motion is granted in all respects (see Civ. Prac. Act, §§ 308, 1459, and Matter of Interocean Mercantile Corp. [Buell], 207 App. Div. 164). In view of the recent decision of the Appellate Division in this department in Dorros, Inc., v. Dorros Bros., Inc. (274 App. Div. 11) which rendered obsolete the burden of proof rule generally applied in this department, there appears to be no good reason for denying an examination before trial in an arbitration proceeding as to matters which are clearly material and necessary to the issues before the arbitrator. All material, relevant or pertinent books, records and papers are to be produced for use in accordance with section 296 of the Civil Practice Act. Settle order providing for the time and place of the examination and for the issuance of written interrogatories, to be settled in accordance with the practice of the court.